    Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 1 of 14                         PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION

GLADYS GARNER

       Plaintffi
                                                                   No.
v                                                                  Jury Demand

DOLLAR TREE STORES,INC.

       Defendant.


                                        NOTICE OF REMOVAL


          Without waiving any defenses, pursuant to 28 U.S.C. $ 1441, Defendant, Dollar Tree

Stores,   Inc, (hereinafter "Defendant"),by and through counsel, gives notice of the removal of this

case   from the Circuit Court for Shelby County, Tennessee to the United States District Court for

the Western District of Tennessee, Western Division. As grounds for removal, Defendant shows

the Court the following:

          1.       This matter was originally filed in the Circuit Court of Shelby County, Tennessee,

on   April l5,2021naming      as Defendant,   Dollar Tree Stores, Inc. (hereinafter o'Defendant"). A copy

of Plaintiff s Complaint is attached hereto as Exhibit A.

          2.       This action is a civil action for personal injuries as a result of an accident occurring

in Shelby County, Tennessee, on April 18,2020.            See   Exhibit A, Complaint Paragraph     4.

          3.       Defendant was served with a copy of the Summons in this action on or about April

21,2021. This Notice of Removal is filed within thirty (30) days from the date Defendant received

notice of the suit and is therefore proper under 28 U.S.C. $ 1446. A copy of the Summons and

Return of Service is attached hereto as Exhibit B.



{0s917730.DOCX}                                       I
  Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 2 of 14                       PageID 2




          4.      The parties are completely diverse. Plaintiff alleges she is a resident of Shelby

County, Tennessee. See Exhibit A, Complaint Paragraph 2. Defendant is a foreign corporation

organized and existing under the laws of Virgina.

          5.      This Court has original jurisdiction of this action pursuant to 28 U.S.C. g 1332(aX1)

as the suit is between citizens   of different states, and the amount in controversy exceeds the sum

of $75,000.00.

         6.       Regarding the amount in controversy, Plaintiff has set forth a specific ad damnum

of $500,00.00 in compensatory damages for her personal injuries allegedly sustained       as a result   of
the accident. While not conceding that the case has a value in excess of $75,000, Defendant

submits that the amount in controversy at present is in excess of said amount.

         7.       Venue of this removal action is properpursuant to 28 U.S.C g laal(a) as this Court

is the United States District Court for the district and division where the Civil Action is pending.

         8.       In accordance with 28 U.S.C. $ 1446(a), true copies of all pleadings filed to date in

this action by any party are attached hereto as collective Exhibit C.

         9.       In accordance with 28 U.S.C. $ 1446(d), a copy of this Notice of Removal is being

served by U.S. mail on counsel for Plaintiff and a Notice of Filing of Notice of Removal is being

filed with the Circuit Court for Shelby County, Tennessee. The necessary filing fees have been

paid simultaneously with the filing of the Notice of Removal.

         WHEREFORE, PREMISES CONSIDERED, Defendant requests that this Court now

REMOVE this Civil Action from the Circuit Court of Shelby County, Tennessee, and that further

proceedings now be conducted in the United States District Court for the Westem District                of
Tennessee, Western Division, as provided for and consistent with the laws of the United States          of
America.



{05917730.DOCX}                                    2
  Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 3 of 14                      PageID 3




                                               Respectfully submitted,


                                               /s/ Nelson T.
                                               W. David Darnell, No.18615
                                               Nelson T. Rainey, No. 35470
                                               1715 Aaron Brenner Drive, Suite 300
                                               Memphis, Tennessee 38 120
                                               Phone: (901) 527-0214
                                               David. darnell @leitnerfi rm. com
                                               nelson.rainey@leitnerfi rm. com




                                     CERTIFICATE OF' SERVICE

          I hereby certify that a copy of the foregoing instrument   has been served on the following
attorneys and/ or parties    :




Ben L. Daniel, Esq.
Attorney for Plaintiff
145 Court Avenue #201
Memphis, Tn 38103
(901) 525-5555 (phone)
(901) 525 -7 642 (fac s imil e)
Ben@Daniellawfirm.com




via U.S. Mail, postage prepaid, via electronic means, and/or via electronically filing the foregoing
with the Clerk of the Court using the CM/ECF system, which shall send notification of the filing
to the above listed attomey,

          on this   l!!h   day of May,202I


                                                      /s/ Nelson T Rai
                                                      W. David Darnell
                                                      Nelson T. Rainey




{0s917730.DOCX}                                   J
     Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 4 of 14                          PageID 4
g.




                     rN TIIE CIRCUIT COURT OF SIIELBY COLINTY, TENhIESSEE
                       X'OR TIIE THIRTIETH JT]DICIAL DISTRICT AT MEMPHIS



      GLATIYSGARITER,FILE
                                                    D
              Plainffi,
                                     APR   I5    2021

      YS.                                       RT CLERK       cr-   l5r\-zl Di".M.
                                                               JT]RY DEIT,IAIID

      DOLLAR TREE                           ,
              Defendant



                                                        COMPLAINT



             TO TIIE HONORABLE JUDGES OF TI{E CIRCTIIT COURT OF SIIELBY COIINTY,

     TENNESSEE:

             COMES NOW your Plaintifi Gladys Gamer and sues the Defendant Dollar Tree Stores,

     Ilc., for her cause of action   and would show to the Court as follows:

                                                                                                        {

                                           ,nTSDICIION Ar\p \IEIYUE
             1.      This Complaint is for damages sustained by Plaintifi, Gladys Camer as the direct

     and proximate result of a   fall occuring in Memphis, Shelby,     Tennessee, on the 18ft day   of Aprit

     2020. Jurisdiction is conferred upon this Honorable Court by virtue of Tennessee Code Annotated

     $16-10-101. This Honorable Corut is the proper fonrm with respect to venue as prescribed by




                                                           1
 Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 5 of 14                          PageID 5




 Tennessee Code Annotated $20-4-101,      in so much   as the cause   of action arose in Shelby County,

 Tennessee, and in so much as the Defendant are doing business in Memphis, Tennessee.




                                                PARTIES

         2.     Gladys Gamer is a resident citizen of Memphis, Shelby, Tennessee, residing at 26

 W. Paxton Lane, 38109.

        3.      Dollar Tree Stores, Inc. is an active corporation, authorized to do and doing business

 in Memphis, Shelby County, Tennessee, whose principal offices are located at 500 Volvo Parkway,

 Chesapeake,VA 23320, and whose registered        age,nt   for service is Corporation Service Company,

2908 Poston Avenue, Nashville,    TN   37203.




                             F'ACTS A]IID ACTS OF NEGLIGENCE

        4.      That on or about the 18ft day of April2020, PlaintiffGladys Garner was shopping at

Defendant's Store #5311 located      at 3697 Hickory Hill Road, in Memphis, Shelby County,

Tennessee. While Plaintitr was checking out at the cash regster, there was a crowd all Uying to

check out at the same time. In that area were some boxes stacked presumably frrll of items to stock

the shelves. In the crowd, the boxes were not visible to Plaintiff and were in an area where the

customers were standing. Plaintifftipped and fell over the boxes that were left on the floor near the

cash register by their employee(s). There was no warning sign         in the area. That said premises

Plaintiff was patronizing were in a dangerous condition, and that said dangerous condition     caused




                                                 -2-
    Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 6 of 14                           PageID 6

I


    Plaintiffs serious infuries. That Defendant had actual or constructive notice of this         dangerous

    condition and had failed to do anything to correct said dangerous condition.




                                           FrRST   g.AU. SE.O. F   ACTTON

                               VTOLATION OF COMMON LSW I\TEGLIGENCE

            5.      That the actions of the Defendant were the proximate cause of this accident and that

    they were gutlty of one or more of the following acts of common law negligence which were the

    proximate cause of the injuries to the Plaintiff:

                    a)         That the Defendant by and through their agents, servants and/or

            employees failed to maintain the premises in a safe and prudent manner, whereby

           promoting     a   proper and safe place for the patons lawfully upon the premises.

                    b)         That the Defendant failed to exercise reasonable and ordinary care in

           the inspection and maintenance of said premises when they knew or should have

           known that same was in poor condition.

                    c)         That the Defendant were gurlty of negligence in that they carelessly

           failed   to   exercise due care and caution required          of a   reasonable prudent

           businessperson under the same or similar circumstances.

                    d)         That the Defendant were guilty of negligence in that they failed to

           inspect said premises after actual or constructive notice was given as to their

           dangerous state.




                                                        -3-
Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 7 of 14                                PageID 7




                     e)       That the Defendant were negligent in that their negligent cbnduc! by

          and through their agentso servants and/or employees resulted          in the existence of   a

          dangerous condition and an unreasonable risk of harm to the Plaintiff.


                     D        That the Defendant, by and through their agents, servants and/or

          employees, failed to take the affirmative duty to take reasonable steps to inspect the

         premises for the dangerous condition, and to keep the premises in a safe condition.

                     g)       That the Defendant, by and through their agents, servants and/or

         employees, knew         or should have known of the hazardous condition which is the

         subject of this lawsuig and with this actual or constuctive notice should have

         warned the       Plaintiffofthe hazardous   and dangerous condition.




                                       sqgpNp cAUsE oF AcrroN

         6.      That the Defendant engaged in the business of owning and operating the premises

#531I located at3697 Hickory Hill Road, Memphis, Shelby County, Tennessee, are stictly liable

for iqluries resulting from the dangerous condition whioh existed on the premises and such was the

direct and proximate cause of the injuries and the damages to the Plaintitr in the following

particulars:

                a)          That the Defendant engaged as the owner(s) and manager{s) of the

        premises located at3697 Hickory        Hill   Road, Memphis, Shelby County, Tennessee,

        are liable   for injuries proximately caused by a defect in the premises and the injuries

        resulting from the use of the premises by the Plaintiffwas reasonably foreseeable by

        the Defendant.




                                                      4-
     Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 8 of 14                           PageID 8

l.




                      b)      That the Defendant knew the premises were unsafe and that they

              were not safe as an ordinary invitee would e4pect when used in an intended and

              reasonably foreseeable manner.

                      c)      That the defect is one that was hidden at the time or may not be

             understood or readily apparent to the ordinary prudent person.

                     d)      The Defeldant had a duty to perforrn reasonable inspections to the

             premises and to inform the Plaintiffofthe dangerous conditions.

                     e)      The Defendant had a duty to warn Plaintiffand others in her position

             of dangerous conditions and failedto do inform Plaintiffof the dangerous

             conditions.




                                          THIRD CAUSE OF ACTION

             7.      That the Defendant as the owner(s) of the premises located at 3697 Hickory Hill

     Road, Memphis, Shelby County, Tennessee, and engaged                  in the business of managing   said

     properly, are negligent per se, for violations of building, health, and safety codes. The injuries were

     the direct result of failure to comply with the codes, and such was the direct and proximate cause of

     the iqiuries and damages to the   Plaintitrin   the following particulars:

                    a)      That there wuui a duly enacted code, stafute, or ordinance, which

            covered the building or conditions atthattime.

                    b)      The premises, on which the accident occurred, did not conform to the

            requirements set forth in the code, statute, or ordfurance, and resulted in a defective

            or dangerous condition.




                                                          -5-
     Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 9 of 14                               PageID 9

,,




                        c)       1fts dengerous condition proximately caused the Plaintiffs injuries.

                        d)      It was the express intent of the codg statute, or ordinance, to protect

              the Plaintiff and others in her class, from dangerous conditions that caused her

              mJunes.




                                          rouBTH     CAUSE pF ACTTON

                                              RES   PSA LqQUTTUR

             8.      The Plaintiffdoes not propose to be bound by her specific allegations of negligence

     as set forth herein aboven but rather in connection therewith and altematively relies upon general

     allegations as to the cause of the fall upon the theory of Res Ipsa Loquitur. The premises located at

     3697 Hickory   Hill Road, Memphis, Shelby Cbunty, Tennessee, and its operation was under the

     management and control of the Defendant at the time of the        fall.   The fall was not one that in the

     ordinary course of events occurs, ahd ifthe Defendant, who had the'management and control of said

     premises, had used the care required by law towards persons in the class of the         Piaintifl the fall,

     together with the resuhtng injuries and damages would not have occurred. The circumstances

     afford sufficient evidence in the absence of explanation that the fall arose fiom want of ord.inary

     care upon the part      of the Defendant. Such negligence was the proximate         cause   of ttre injuries

     sustained by Plaintiffand the damages resulting.




                                                        -6-
Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 10 of 14                             PageID 10




                                       xIFTrr    cAUS.p, OF ACTTON

                                                 DAMAGES

         9.      The Plaintiff, Gladys Ganrer incorporates by reference, the allegations contained

 herein above as   fully   as though the same were set forth at lenglh and in     full verbatim and hereby

 states that as the proximate and direct result     of the negligence and illegal acts of the Defendant,

 Dollar Tree Stores, Itrc., Plaintitrhas suffered the following damages:

                a)          Numerous serious, painfirl, and pennanent injuries.

                b)         Necessary medical heafuent promulgated by health care providers.

                c)          The Plaintiffhas endured pain and suffering and will continue to do

        so in the future.


                d)         The   expenses   of   health care providers, certain pharmaceutical

        products and medicines prescribed by physicians, which were reasonable and

        necessaf,y certain transporbtion expenses      to and from certain health care providers,

        which were reasonable and necessary, and other certain out-of-pocket expenses, the

       nature and amount ofyetto be determined.




                                      sxrrr q.AusE.9r ACrroN
                                         PRAYER TqR RELIEF'

       WHEREFORE, PREMSES CONSIDERED, PLAINTIFF RESPECTFULLY

 REQUESTS:

       10.     Plaintiff, Gladys Gamer demands judgment against the Defendant Dollar Tree

Stores, Inc., in the amount of $500,000.00, consequential, incidental damages, but not limited to:




                                                     -7-
Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 11 of 14                                PageID 11




                 a)      Medical expenses       -   pfft, present, and future

                 b)      Loss ofwages -- past, present, and future

                 c)      Loss of eaming capacrty        -    ptrt, present,   and future.

                 d)      Pain and suffering     -   pffit, present, and future

                         Loss of enjoyment of life --        pfft, present    and future
                 ")
                 0       Permanent     rqiuy   and loss     of use - past, present, and futrne.

         11.    That Plaintitr, Gladys Gamer demands judgment against the Defendant Dollar Tree

 Stores, Inc., in the amount   of $500,000.00, and respectfi.rlly requests ajury to fiy this cause.

         12.    That this Court award such other and fi:rther relief to which Plaintiffmay be entitled.




                                                     Respecffiily submitted,




                                                     Ben     L          No. 16049
                                                                 forPlaintiff
                                                     145 CourtAvenue#201
                                                     Memphis, Tennessee 38103
                                                     901-525-5555 (phone)
                                                     90r-s2s-76a2 $ax)
                                                     Ben@DaniellawFirm.com




                                                       -8-
   Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 12 of 14                                                 PageID 12




ff)
csc
                                                                                                                              JWG   /ALL
                                                                                                      Transmittal Number: 23090606
Notice of Service of Process                                                                              Date Processed: 04121 12021

Primary Gontact:            Cynthia Bertucci
                            Dollar Tree Stores lnc
                            500 Volvo Pkwy
                            Chesa peake, V A 23320-1 604

Electronic copy provided to:                   JJ Jacobson-Allen
                                               Heather Hunter

Entity:                                        Dollar Tree Stores, lnc.
                                               Entity lD Number 3697563
Entity Served:                                 Dollar Tree Stores, lnc.
Title of Action:                               Gladys Garner vs. Dollar Tree Stores, lnc.
Mafter Name/lD:                                Gladys Garner vs. Dollar Tree Stores, lnc. (11161957)
Document(s) Type:                              Summons/Complaint
Nature of Action:                              Personal lnjury
CourUAgency:                                   Shelby County Circuit Court, TN
Case/Reference Nol                             cT-1511-21
Jurisdiction Served:                          Tennessee
Date Served on CSG:                            04t21t2021
Answer or Appearance Due                      30 Days
Originally Served On:                         csc
HowServed:                                    Personal Service
Sender lnformation:                           Ben L. Daniel
                                              901   -525-5555

lnformation contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). lt does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and takihg appropriate action.

                                To avoid potential delay, please do notsend your response to GSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882      |   sop@cscglobal.com
           Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 13 of 14                                                      PageID 13


                                                    (crRcurT/cHANcERy) COURT OF TENNESSEE
                                                 140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
                                                FORTHE THIRTIETH JUDICIAL DISTRICTAT MEMPHIS

                                                          SUM              INCIVILACTION

      Docket                     5rt-     L\                                                                Ad Damnum $


      GLADYS GARNER                                                                     DOLLAR TREE STORES, INC

                                                                             VS




                                 Plaintiff(s)                                                                    Defendant(s)

     TO:(Name and Address of Defendant (Onedefendant persummons))                                                          Method of Service:

     DOLLAR TREE STORES, INC.                                                                                              County Sheriff
     c/o Corporation Service Company, Agent for Service
                                                                                                                             ioner of lnsurance ($)
     2908 Poston Ave.
     Nashville, TN 37203                                                                                                      of State ($)
                                                                                                                   Other TN County Sheriff (g)
                                                                                                                   Private Process Server


                                                                                                                          ($)Attacn Required Fees
 You are hereby summoned and required to defend a civilaction byfiling your answerwith the Clerk of the Court and


 serving a copy of your answerto the Complaint          on Ben L. Daniel, Daniel Law               Firm                              Plaintiffs

 attorney, whose address;s         145 Court Ave#2O1, Memphis,                   TN 38103

 te-lephone.901/525-5555 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
 of service. lf you failto do so, a judgment by default may be taken against you for the relief demanded in tha6omplaint.

                                                                                   TEMlltG D. GIPSON, Clerk / DO          RUSSELL, Clerk     and Master


 TESTEDAND ISSUED            1o.,//J,zoz(                                         By
                                 v                                TO THE DEFENDAI\T:
                                                                                                                                                    D.C.




 NOTICE; Pursuant to Chapter 919 of the Public Acts of 1 980, you are hereby given the foltowing notice:
Tennessee law provides a len lhousand dollar ($10,000) personal property exemption from execution orseizure to satisfy a judgment. lf a judgment
 should be entered against you in this action and you wish to claim property as exempt, you must file a written list, undeioaih, i1 tne items you wisn
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing ofi'he list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothin-g) for yourself and
your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible and scnool boolii. Sh6uH any of these
ilems be seized, you would have the right to recoverthem. lf you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                                 FORAMERTCANS    WTH DtSABtLtTtES ACT (ADA) ASSTSTANCE ONLY, CALL (901) 222-2341


l,   TEMlll(AD. GIPSON/ DONNARUSSELL, Clerk oftheCourt, Shelby County, Tennessee,certifi this to beatrueand accurate copy asfiledthis

                            20

TEMIIKA D. GIPSON , Clerk   /    DONNA RUSSELL, Clerk and      Master      By:                                              D.C.
       Case 2:21-cv-02317-JTF-atc Document 1 Filed 05/18/21 Page 14 of 14                                           PageID 14
                                                                                                                                       iJ




 HEREBYCERTIFYTHAT I HAVE SERVEDTHE WTHIN           SUMMONS:

By delivering on   the            daY    oi                                   20          dt                      a copy   ofthe

and a copy of the Complaintto thefollowing Defendant




                                                                               By:

Signature of         accepting service                                                Sheriff or other authorized person to serve




I HEREBYCERTIFYTHAT I HAVE. NOT.SERVEDTHE        WTHIN SUMMONS

To   the named Defendant

                                              (are) not to befound in this Coun$ afier diligent search and inquiry for the following




This-day                   of                                   20-.

                                                                                By:
                                                                                      Sheriff or other authorized person to selrve
